Name: Council Decision of 27 March 2000 on the improved exchange of information to combat counterfeit travel documents
 Type: Decision
 Subject Matter: international law;  information and information processing;  information technology and data processing;  research and intellectual property
 Date Published: 2000-04-01

 Avis juridique important|32000D0261Council Decision of 27 March 2000 on the improved exchange of information to combat counterfeit travel documents Official Journal L 081 , 01/04/2000 P. 0001 - 0003Council Decisionof 27 March 2000on the improved exchange of information to combat counterfeit travel documents(2000/261/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 34(2)(c) thereof,Having regard to the initiative of the Federal Republic of Germany(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Counterfeit travel documents have increased to an alarming extent.(2) A computerised image archiving and transmission system (FADO) has been set up by the Joint Action of the Council of 3 December 1998(3).(3) The improved exchange of information on counterfeit travel documents will make it possible to limit the counterfeiting of documents and thus make an effective contribution to combating crime and the smuggling of human beings.(4) The use of standardised information collection will facilitate and speed up the conduct of criminal proceedings.(5) This Decision does not affect the competence of the Member States relating to the recognition of passports, travel documents, visas, or other identity documents,HAS DECIDED AS FOLLOWS:Article 11. In order to improve further the exchange between Member States of information on false documents, a reporting system for detecting counterfeit travel documents shall be used. Its purpose shall be to:(a) make it easier to detect counterfeit travel documents on inspection, and(b) increase the effectiveness of the search for stolen travel documents,with particular attention being paid to the serial number of the travel document.2. The exchange of information shall not include personal details.Article 21. The standard form set out in Annex I shall be used for the purpose of transmitting information in accordance with Article 1.2. The central unit of each Member State shall directly and without delay exchange information with the central unit of each other Member State. It shall also notify the General Secretariat of the Council.Article 31. For the purposes of the uniform collection of information which may be required for subsequent criminal proceedings relating to counterfeit travel documents, Member States shall, as far as possible, use the questionnaire set out in Annex II.2. Data required for criminal proceedings referred to in paragraph 1 shall be communicated to other Member States in accordance with national law and international conventions.Article 4This Decision shall enter into force three months after its publication in the Official Journal.Done at Brussels, 27 March 2000.For the CouncilThe PresidentF. Gomes(1) OJ C 176, 22.6.1999, p. 1.(2) Opinion delivered on 19 November 1999 (not yet published in the Official Journal).(3) OJ L 333, 9.12.1998, p. 4.ANNEX I>PIC FILE= "L_2000081EN.000202.EPS">ANNEX IIQUESTIONNAIREfor the survey of false document users in connection with the ad hoc information of Member States of the European Union on counterfeit travel documents1. Data relating to the document user(needed for further inquiries, subpoena, ect,):Name, first name, other name/alias/nick name, date of birth, place of birth, sex, nationality, contact address.2. Information concerning the itinerary and reason for the use of the false document3. Information concerning the forger/manufacturer/dealer/organisation3.1. When, where(1) and from whom(2) was the false document received?3.2. When and where(3) did the first contact take place?3.3. What conditions did you have to fulfil, in order to receive the document?(Passport pictures, signatures, deposit, etc.)3.4. When, how and where(4) was the false document handed over?Was a meeting place arranged?3.5. How much did the false document cost?3.6. When, how and where(5) was the money handed over?3.7. To what extent did other persons take part? Who?Are other persons known to have been involved? Intermediaries?(6)3.8. Who i(7) the forger and where(8) was the false document manufactured?3.9. Could you have received other documents (falsifications)?3.10. Who(9) else received a similar false document?3.11. Where(10) are your genuine documents?(If handed over to other persons, for example the smuggler(11), exact passport data including passport number)3.12. Can you give other pertinent information?(1) If you specify a place please indicate:Country, city, building, apartment, business, railway station, restaurant, other location, means of transport, exact designation and/or description.(2) Personal data, name, first name, other name/alias/nick name, date of birth, place of birth, sex, nationality and other important information, for example description of person, apparent age, size, weight, hair colour, special characteristics, language, addresses, telephone numbers, vehicles (make, colour, number plate, special characteristics).(3) If you specify a place please indicate:Country, city, building, apartment, business, railway station, restaurant, other location, means of transport, exact designation and/or description.(4) If you specify a place please indicate:Country, city, building, apartment, business, railway station, restaurant, other location, means of transport, exact designation and/or description.(5) If you specify a place please indicate:Country, city, building, apartment, business, railway station, restaurant, other location, means of transport, exact designation and/or description.(6) Personal data, name, first name, other name/alias/nick name, date of birth, place of birth, sex, nationality and other important information, for example description of person, apparent age, size, weight, hair colour, special characteristics, language, addresses, telephone numbers, vehicles (make, colour, number plate, special characteristics).(7) Personal data, name, first name, other name/alias/nick name, date of birth, place of birth, sex, nationality and other important information, for example description of person, apparent age, size, weight, hair colour, special characteristics, language, addresses, telephone numbers, vehicles (make, colour, number plate, special characteristics).(8) If you specify a place please indicate:Country, city, building, apartment, business, railway station, restaurant, other location, means of transport, exact designation and/or description.(9) Personal data, name, first name, other name/alias/nick name, date of birth, place of birth, sex, nationality and other important information, for example description of person, apparent age, size, weight, hair colour, special characteristics, language, addresses, telephone numbers, vehicles (make, colour, number plate, special characteristics).(10) If you specify a place please indicate:Country, city, building, apartment, business, railway station, restaurant, other location, means of transport, exact designation and/or description.(11) Personal data, name, first name, other name/alias/nick name, date of birth, place of birth, sex, nationality and other important information, for example description of person, apparent age, size, weight, hair colour, special characteristics, language, addresses, telephone numbers, vehicles (make, colour, number plate, special characteristics).